 

Exhibit 10.1

 





FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June
30, 2016, is among SAMSON OIL AND GAS USA, INC., a Colorado corporation
(“Borrower”), SAMSON OIL & GAS LIMITED, an Australian public company (the
“Parent”), SAMSON OIL AND GAS USA MONTANA, INC., a Colorado corporation (“Samson
Montana”, and together with the Parent, collectively, the “Guarantors”, and
each, individually, a “Guarantor”), the Lenders party hereto, and MUTUAL OF
OMAHA BANK, as Administrative Agent for the Lenders (in such capacity,
“Administrative Agent”) and as L/C Issuer.

 

R E C I T A L S

 

A. Borrower, the financial institutions party thereto, and Administrative Agent
are parties to a Credit Agreement dated as of January 27, 2014, as amended by
that certain First Amendment to Credit Agreement, dated as of November 24, 2014,
and that certain Second Amendment to Credit Agreement, dated as of May 13, 2015,
and that certain Third Amendment to Credit Agreement dated as of March 31, 2016
(collectively, the “Original Credit Agreement”).

 

B. The parties desire to amend the Original Credit Agreement as hereinafter
provided.

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Same Terms. All terms used herein which are defined in the Original Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (a) all references in the
Loan Documents to the “Credit Agreement” or the “Agreement” shall mean the
Original Credit Agreement, as amended by this Amendment, as the same shall
hereafter be amended from time to time, and (b) all references in the Loan
Documents to the “Loan Documents” shall mean the Loan Documents, as amended by
this Amendment and the Modification Papers, as the same shall hereafter be
amended from time to time. In addition, the following terms have the meanings
set forth below:

 

“Designated Event” means the first to occur of August 31, 2016, or the
closing/funding of the sale of Borrower’s Bakken based assets for a purchase
price of approximately $15,000,000.

 

“Effective Date” means the date when (a) all Lenders have executed this
Amendment, and (b) the conditions set forth in Section 4 of this Amendment have
been complied with to the satisfaction of the Administrative Agent, unless
waived in writing by the Administrative Agent.

 

“Modification Papers” means this Amendment and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Page 1

 



 

 



2. Amendment to Original Credit Agreement. On the Effective Date, the definition
of “Maturity Date” in Section 1.01 of the Original Credit Agreement shall be
deemed to be amended as follows:

 

“‘Maturity Date’ means October 31, 2017; provided however that, if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.”

 

3. Borrowing Base. As of the Effective Date, the Borrowing Base shall remain at
$30,500,000 until the occurrence of the Designated Event at which time the
Borrowing Base shall automatically reduce to $19,000,000 (the “Automatic
Reduction”). The Automatic Reduction shall not count against the number of
special determinations permitted under Section 4.03 of the Original Credit
Agreement. Further, the Automatic Reduction shall be in addition to the
scheduled redeterminations of the Borrowing Base per Section 4.02 of the
Original Credit Agreement, regardless of whether any scheduled redetermination
occurs prior to, concurrently with or after this Borrowing Base reduction.

 

4. Conditions Precedent. The obligations, agreements and waivers of Lenders as
set forth in this Amendment are subject to the satisfaction (in the opinion of
Administrative Agent), unless waived in writing by Administrative Agent, of each
of the following conditions (and upon such satisfaction, this Amendment shall be
deemed to be effective as of the Effective Date):

 

A. Fourth Amendment to Credit Agreement. This Amendment shall be in full force
and effect.

 

B. Fees and Expenses. Administrative Agent shall have received payment of all
out-of-pocket fees and expenses (including reasonable attorneys’ fees and
expenses) incurred by Administrative Agent in connection with the preparation,
negotiation and execution of the Modification Papers.

 

5. Certain Representations. Each of Borrower and Guarantors represents and
warrants that, as of the Effective Date: (a) each Loan Party has full power and
authority to execute the Modification Papers to which it is a party and such
Modification Papers constitute the legal, valid and binding obligation of such
Loan Party enforceable in accordance with their terms, except as enforceability
may be limited by general principles of equity and applicable bankruptcy,
insolvency, reorganization, moratorium, and other similar laws affecting the
enforcement of creditors’ rights generally; and (b) no authorization, approval,
consent or other action by, notice to, or filing with, any Governmental
Authority or other Person is required for the execution, delivery and
performance by each Loan Party thereof. In addition, each of Borrower and
Guarantors represents that after giving effect to this Amendment all
representations and warranties contained in the Original Credit Agreement and
the other Loan Documents to which such Person is a party are true and correct in
all material respects (provided that any such representations or warranties that
are, by their terms, are requalified by reference to materiality shall be true
and correct without regard to such materiality standard) on and as of the
Effective Date as if made on and as of such date except to the extent that any
such representation or warranty expressly relates solely to an earlier date, in
which case such representation or warranty is true and correct in all material
respects (or true and correct without regard to such materiality standard, as
applicable) as of such earlier date.

 

6. No Further Amendments. Except as previously amended in writing or as amended
hereby, the Original Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties hereto.

 

7. Acknowledgments and Agreements. Each of Borrower and Guarantors (a)
acknowledges that on the date hereof all outstanding Obligations are payable in
accordance with their terms, and (b) waives any defense, offset, counterclaim or
recoupment with respect thereto. Borrower, Guarantors, Administrative Agent, L/C
Issuer and each Lender do hereby adopt, ratify and confirm the Original Credit
Agreement, as previously amended in writing and as amended hereby, and
acknowledge and agree that the Original Credit Agreement, as previously amended
in writing and as amended hereby, is and remains in full force and effect. Each
of Borrower and Guarantors acknowledges and agrees that its liabilities and
obligations under the Original Credit Agreement, as previously amended in
writing and as amended hereby, and under the other Loan Documents, are not
impaired in any respect by this Amendment. Any breach of any representations,
warranties and covenants under this Amendment shall be Default or an Event of
Default, as applicable, under the Original Credit Agreement.

 



FOURTH AMENDMENT TO CREDIT AGREEMENT – Page 2

 



 

 

8. Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Original Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
that Administrative Agent now has or may have in the future under or in
connection with the Original Credit Agreement and the other Loan Documents, each
as amended hereby, or any of the other documents referred to herein or therein.
The Modification Papers shall constitute Loan Documents for all purposes.

 

9. Confirmation of Security. Each of Borrower and Guarantors hereby confirms and
agrees that all of the Collateral Documents that presently secure the
Obligations shall continue to secure, in the same manner and to the same extent
provided therein, the payment and performance of the Obligations as described in
the Original Credit Agreement as modified by this Amendment.

 

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument. In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic means shall be deemed effective
as delivery of a manually executed counterpart.

 

11. Incorporation of Certain Provisions by Reference. The provisions of
Section 11.15 of the Original Credit Agreement captioned “Governing Law,
Jurisdiction; Etc.” and Section 11.16 of the Original Credit Agreement captioned
“Waiver of Right to Trial by Jury” are incorporated herein by reference for all
purposes.

 

12. Entirety, Etc. This Amendment and the other Modification Papers and all of
the other Loan Documents embody the entire agreement between the parties. THIS
AMENDMENT AND ALL OF THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

 

[This space is left intentionally blank. Signature pages follow.]

 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Page 3

 



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

 



  BORROWER:         SAMSON OIL AND GAS USA, INC.         By:   /s/ Robyn Lamont
    Robyn Lamont     Vice President and Chief Financial Officer        
GUARANTORS:         SAMSON OIL & GAS LIMITED         By: /s/ Robyn Lamont    
Robyn Lamont     Chief Financial Officer         SAMSON OIL AND GAS USA MONTANA,
INC.         By: /s/ Robyn Lamont     Robyn Lamont     Vice President and Chief
Financial Officer



 

FOURTH AMENDMENT TO CREDIT AGREEMENT – Signature Page –S-4

 

 

 



  ADMINISTRATIVE AGENT:         MUTUAL OF OMAHA BANK,   as Administrative Agent
        By: /s/ Keith Miller     J. Keith Miller     Senior Energy Lender      
        LENDERS:         MUTUAL OF OMAHA BANK         By:   /s/ Keith Miller    
J. Keith Miller     Senior Energy Lender



 



FOURTH AMENDMENT TO CREDIT AGREEMENT – Signature Page –S-5

 

